         Case 1:20-cv-00302-SDA Document 47 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Israel Cruz,                                                         1/22/2021

                                 Plaintiff,
                                                            1:20-cv-00302 (SDA)
                     -against-
                                                            ORDER
 La Nueva Sabrosura Restaurant, Inc., et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On December 17, 2020 an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 41.) On January 19, 2021 the parties submitted their

proposed settlement agreement. (ECF No. 46.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Clerk is requested to close the case.

SO ORDERED.

DATED:         New York, New York
               January 22, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
